Citation Nr: 0917557	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right hand injury.  


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

Since perfecting his appeal, the RO increased the evaluation 
for residuals of right hand injury to 20 percent disabling, 
effective September 2005.  On a claim for an initial or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). (cited in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

  
FINDING OF FACT

Throughout the appeal, residuals of right hand injury 
manifests mild sensory and motor impairment with pain; 
limitation of motion between the thumb and fingers, and 
between the fingertips and the proximal transverse crease of 
the palm was not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a right hand injury have not been 
met during the entire appellate period.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.71a, 4.124a, Diagnostic Codes 5230-8713 (2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
October 2005 and March 2006, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice required for the initial claim of service connection 
for residuals of a right hand injury to include the relative 
burdens of VA and the Veteran.  Service connection was 
subsequently granted as to residuals of right hand injury, 
and the Veteran appealed the initial rating assigned in April 
2006.  In cases such as this, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  The 
Veteran has not alleged such prejudice in this case.  
Therefore, no further notice is needed.  Regardless, in a 
letter dated in May 2008, the AOJ notified the Veteran of the 
process by which disability ratings and effective dates are 
determined.  This correspondence indicated that evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment.  The criteria for higher disability ratings were 
listed.  It specifically listed examples of such evidence, 
such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An SSOC was then issued in 
October 2008.  

Although fully compliant notice was not accomplished until 
after the initial rating decision of the claim, the RO 
subsequently readjudicated the claim based on all the 
evidence in October 2008.  See October 2008 supplemental 
statement of the case.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.   In fact during his August 2008, VA examination 
the Veteran advised the examiner of his work impairment of 
slowing down sorting mail and his decreased ability to use 
tools for home and yard work.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Residuals of Right Hand Injury

The Veteran sustained a right hand crushing injury in May 
1981 while serving on an aircraft carrier.  He stated his 
right hand was run over by an airplane wheel when slightly 
elevated on a T-bar.  By rating decision of April 2006, 
service connection has been established for residuals of a 
right hand injury, and assigned a noncompensable rating.  In 
a June 2007 rating decision, the RO awarded an initial 20 
percent disability rating under DCs 5230-8713, with the prior 
September 2005 effective date.  Under the General Rating 
Formula, DC 5230 rates on limitation of motion of individual 
digits.  DC 8713 provides the rating criteria for evaluating 
diseases of the peripheral nerves.  The Veteran is right-hand 
dominant.

The criteria for evaluating the severity or impairment of all 
radicular groups is set forth under DCs 8513 (paralysis of), 
8613 (neuritis), and 8713 (neuralgia).  Under DC 8713, for 
the major upper extremity, a 20 percent evaluation is 
warranted for mild incomplete paralysis of the upper 
extremity.  A 40 percent evaluation is warranted for moderate 
incomplete paralysis.  A 70 percent rating requires severe 
incomplete paralysis of the upper extremity, and a 90 percent 
rating is warranted for complete paralysis of the upper 
extremity.  See 38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540 (2008).

Under DC 5230, any limitation of motion of either ring or 
little finger is noncompensable.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of 
limitation of motion of single or multiple digits of the 
hand.  For instance, for the index, long, ring and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered in a favorable position.  For these fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the distal interphalangeal (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note 
(1) preceding Diagnostic Code 5216 (2008).

The Veteran was afforded a VA examination in December 2005.  
He stated he has had pain and cold sensitivity in the right 
hand since his in-service injury.  He also stated that he had 
no period when he was without pain, and that pain has 
increased in severity.  He described throbbing, and stated 
his fingers would turn white at the tips.  The Veteran 
continued that his pain is worse in the winter, and affects 
his job as a letter carrier, although he has not lost time 
from work.  The examiner noted no tenderness over the MC-C 
(metacarpal-carpal) joints, in the area where the Veteran 
complained of pain.  The Veteran had full range of motion in 
both hands except for his right long finger which lacks 10 
degrees of extension at the PIP joint.  He had full flexion.  
Grind test of the thumb was negative, and X-rays of the right 
hand showed mild narrowing of the IP joints throughout.  The 
MC-C joints had well-maintained joint spaces.  No arthritic 
changes were seen.   The Veteran had no evidence of 
additional loss of joint function due to weakness, pain or 
fatigue on repetitive use.  The examiner's impression was 
mild reflex dystrophy of the area with cold sensitivity.  

In April 2007, the Veteran underwent a VA peripheral nerve 
examination.  At that time, the Veteran described aching and 
burning in the right hand into the palm and extending to the 
back of his hand.  Examination showed the Veteran was able to 
pull all of the distal phalanges to the mid palmar crease 
with pain.  His hand grip strength was diminished at 4/5.  
Sensory examination revealed hypersensitivity to touch.  The 
examiner diagnosed moderate degree of reflex sympathetic 
dystrophy of the right hand involving the entire right hand 
with mild to moderate loss of functional capacity of the 
right hand due to pain.  

The Veteran was afforded a second VA peripheral nerve 
examination in August 2008.  Monofilament testing revealed 
sensory deficits.  Paresthesias and neuralgia symptoms was 
noted as numbness and throbbing pain in warm weather, and 
numbness and throbbing pain associated with burning and 
stinging pain in the winter months.  Pain was moderately 
severe in warm weather, and severe in cold weather.  
Dysthesia was noted as diminished touch sensation in all 
fingers.  The Veteran had mild muscle atrophy and moderate 
weakness.  There was no paralysis noted.  Strength testing 
showed grasping, pushing, pulling and twisting was 
diminished.  Strength was 3/5, and reflexes were 1+/4.  
Coordination was intact.  The Veteran's dexterity was normal 
with twisting, probing, touching and expression, while he 
showed mild impairment with writing.  The Veteran was able to 
touch the tip of his thumb to all finger tips.  The Veteran 
reported pain on flexion of all fingers.  Range of motion 
testing of all fingers showed normal range of motion of the 
MCP and PIP joints in all fingers.  DIP joints range of 
motion of the index, middle, ring and little fingers was zero 
to 60 degrees.  There was no additional loss of motion due to 
pain, fatigue, weakness or lack of endurance on repetitive 
use.  Flare-ups were noted as increased pain with no loss of 
mobility in cold weather.  X-rays were normal.  The examiner 
noted the Veteran had moderate impairment with slowing of his 
work sorting mail.  He had moderate to severe impairment with 
his activities of daily living related to use of tools and 
yard work.  The Veteran's diagnosis was residuals, right hand 
crush injury with complex peripheral pain syndrome, reflex 
sympathetic dystrophy.   The nerves involved included the 
right median and ulnar nerve distribution. 

The Board finds no basis to grant a disability rating in 
excess of the 20 percent currently assigned for incomplete 
paralysis.  The evidence has not shown that the Veteran has 
moderately severe or severe residuals of right hand injury, 
and his disability does not result in, nor does he allege, 
that he has actually lost the use of the hand.  As a whole, 
the Veteran's hand is normal.  He can touch the tips of all 
fingers with his thumb, and the tips of all fingers can touch 
the median transverse fold of the palm.  Thus, the Veteran is 
not entitled to a higher disability rating under DC 8713.

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher disability 
rating for his service-connected residuals of right hand 
injury.  Neither favorable ankylosis nor unfavorable 
ankylosis is shown to warrant a higher rating under DCs 5216 
through 5227.  The Veteran has suffered no loss of use or 
amputation for an evaluation under DCs 5126 through 5156.   
In fact, the Veteran has full range of motion in the MCP and 
PIP joints, and only slight loss of motion at the DCP joints.  
No paralysis was shown, and his hand as a whole was noted as 
normal during his August 2008 examination.  

In sum, the evidence does not support a disability rating 
higher than the 20 percent currently assigned under DCs 5230-
8713 for residuals of a right hand injury.  

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Hart v. 
Mansfield, supra.  However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the residuals of a right 
hand injury warranted a disability rating higher than 20 
percent.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for residuals of a 
right hand injury, the benefit-of- the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

There is no showing that the Veteran's service-connected 
residuals of a right hand injury has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R.      § 3.321(b)(1).

In this regard, the Board notes the VA examiner's notes that 
the Veteran would have some functional limitations with 
sorting mail.  However, his disability would not prevent him 
from being employed.  The currently assigned 20 percent 
rating already contemplates some degree of industrial 
impairment.  The Veteran's disability has not been shown to 
require frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is currently working and there is no 
evidence of recent hospitalizations due to his residuals of a 
right hand injury.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right hand injury is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


